Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-7, 9-10, 13-14, and 16-17 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 06/04/21.  
Election/Restrictions
Claims 1-7 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 1 is drawn to Species 2 in Figure 2, as per Applicant (Remarks: 06/04/21, pg. 6, ¶ 1). In the remarks filed 05/05/20 Applicant elected to prosecute Species 12 of Fig. 13a-13c. In the non-final rejection dated 02/04/21, the office maintained the restriction requirement.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “marks” (of claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
“marks” (claim 13)

Appropriate correction is required.
Claim Objections
Claims 14 is objected to because of the following informalities:  
“[…] the the neck having […]” should be “[…] the  neck having […]” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 13, the limitation “the sealing means defining […] the single external sealing line and the external guide points" is considered new matter. There appears no support in the disclosure as originally filed for the sealing means defining external guide points, as required by the aforementioned limitation.
Claims 14 and 16-17 depend from claim 13 and thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, the scope of the limitation “[…] the sealing means defining no further marks […]” is ambiguous. Specifically, the term “marks” does not appear in the originally filed disclosure and the particular meaning of “marks”, as claimed, cannot be determined.
Additionally, the limitation “[…] the sealing means defining […] the single external sealing line and the external guide points […]” is ambiguous. Specifically, there appears no 
Claims 14 and 16-17 depend from claim 13 and thus inherit the deficiencies thereof.
In view of the informalities and indefinitenes issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the claims can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected". Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art – i.e. a rejection under 35 USC §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP § 2173.06 (II).
Response to Arguments
In regards to the objections and claim rejections under 35 USC § 112 issued in the non-final action dated 0204/21, the amendment filed 06/04/21 overcomes all and they are withdrawn. The objections and rejections under 35 USC § 112 contained in this office action are necessitated by the amendment filed 06/04/21.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
06/21/2021